UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6818



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


XAVIER MARCELLUS PAUL,

                                             Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CR-98-192-A; CA-00-1506)


Submitted:   July 30, 2004             Decided:   September 21, 2004


Before KING and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Xavier Marcellus Paul, Appellant Pro Se. Morris Rudolph Parker,
Jr., Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Xavier    Marcellus   Paul   seeks   to   appeal     the    district

court’s order denying his Fed. R. Civ. P. 60(b) motion seeking

reconsideration of the court’s order dismissing Paul’s “Motion to

Vacate, Set Aside, or Correct Sentence,” which the district court

denied without comment.       In United States v. Winestock, this court

held that a district court “must treat Rule 60(b) motions as

successive collateral review applications when failing to do so

would allow the applicant to ‘evade the bar against relitigation of

claims   presented   in   a   prior   application    or   the   bar     against

litigation of claims not presented in a prior application.’”

United States v. Winestock, 340 F.3d 200, 206 (4th Cir.) (quoting

Calderon v. Thompson, 523 U.S. 538, 553 (1998)), cert. denied, ___

U.S. ___, 124 S. Ct. 496 (2003).        Paul’s Rule 60(b) motion should

have been treated as successive by the district court because the

claims he sought to raise were presented in his first 28 U.S.C.

§ 2255 (2000) motion. Because Paul’s Rule 60(b) motion should have

been treated as a 28 U.S.C. § 2255 motion, the procedural rules

pertaining to a certificate of appealability apply.

           An appeal may not be taken from the final order in a

§ 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.         28 U.S.C. § 2253(c)(1) (2000).          A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                     28 U.S.C.


                                   - 2 -
§   2253(c)(2)   (2000).    A    prisoner   satisfies      this   standard    by

demonstrating    that   reasonable     jurists     would     find    that    his

constitutional    claims   are   debatable   and    that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 338 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).          We have independently reviewed the

record and conclude that Paul has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.

           Additionally, we construe Paul’s notice of appeal and

informal brief on appeal as an application to file a second or

successive motion under 28 U.S.C. § 2255.           See United States v.

Winestock, 340 F.3d at 208.         Paul’s claims do not satisfy the

conditions set forth in 28 U.S.C. §§ 2244(b)(2), 2255 (2000).

Therefore, we decline to authorize Paul to file a successive § 2255

motion. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      DISMISSED




                                   - 3 -